Cropsey, J.
The petitioner and the respondent are rival contenders in the Democratic primary for the nomination for alderman in the forty-eighth district, Bings county. The petition which is attacked contains 357 signatures. The law requires but 190. Two hundred and twenty-one of them are challenged and 136 are undisputed.
There are numerous objections, Only the principal *462ones will be mentioned. Sixty-one of the signatures are witnessed by the candidate DeGfrace and his acknowledgment, in due form, before a notary public, is appended. It is contended that a candidate may not act as subscribing witness. But there is nothing in the statute prohibiting this. And the statute should be liberally and not strictly construed. Matter of McClosky, 21 Misc. Rep. 365; Matter of Adams, Id. 396. It has been held that a candidate may act as notary and take the acknowledgments of the signers of his own petition. Matter of Bulger, 48 Misc. Rep. 584. In principle there is no difference between a candidate acting as notary public and as subscribing witness. He is not a party to the petition, and, while the legislature might see fit to prohibit such a practice, as it has not done so, it must be deemed proper. It is further claimed that the signatures thus witnessed should not be counted because there is no certificate of “ good character ” appended. That is the certificate to be signed by the candidate or committee on vacancies when the signatures are acknowledged by a subscribing witness. But when the subscribing witness is himself the candidate there is no necessity for this certificate. It would be ridiculous for a candidate to certify to his own “ good character and honesty.” The signatures thus witnessed are not challenged. They are concededly those of qualified voters and they were properly counted. If these names are to be counted the petition is admittedly good.
But if they should not be counted, still the petition should be sustained. The objection that some of the signatures are undated is without effect. They, of course, must be counted.
Fifty-eight signatures were witnessed by John Columbia. His affidavit is attached and it complies in every respect with the statute. The claim is made *463that he was not registered in the year 1917. The law requires that the witness must have been registered in the two preceding years. But there is nothing in the papers to justify a finding that the statements in this witness’s affidavit, that he was registered both in 1917 and 1918, are not true. Moreover, none of these signatures is attacked on any other ground. Apparently they are all qualified voters. The acts and preferences of the voters should not be disregarded on any mere technicality when their right to express their choice is undisputed and there has been a substantial compliance with the statute.
It is apparent that a much larger number of qualified voters than the law requires have signed this petition. The objections to it are without merit, so the application is denied.
Application denied.